Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  May 7, 2010                                                                               Marilyn Kelly,
                                                                                                Chief Justice

  139144                                                                              Michael F. Cavanagh
                                                                                      Elizabeth A. Weaver
                                                                                       Maura D. Corrigan
                                                                                      Robert P. Young, Jr.
                                                                                      Stephen J. Markman
  SHARON BROOKS, Personal Representative                                              Diane M. Hathaway,
  of the Estate of Dominique Wade, Deceased,                                                         Justices
                 Plaintiff-Appellee,
  v                                                        SC: 139144
                                                           COA: 277469
                                                           Oakland CC: 2005-065114-NO
  STARR COMMONWEALTH.
           Defendant/Cross-
           Defendant-Appellant,
  and
  BRIDGEWAY SERVICES, L.L.C.,
          Defendant/Cross-
          Plaintiff-Appellee.

  _________________________________________/

         On order of the Court, leave to appeal having been granted, and the briefs and oral
  argument of the parties having been considered by the Court, we REVERSE that part of
  the judgment of the Court of Appeals that reversed in part the summary disposition order
  of the Oakland Circuit Court and we REINSTATE the summary disposition order of the
  Oakland Circuit Court. Generally, a person has no duty to protect another from the
  dangerous or criminal conduct of a third person. Murdock v Higgins, 454 Mich 46, 54
  (1997); Graves v Warner Bros, 253 Mich App 486, 493 (2002), lv den 969 Mich 853
  (2003). There is no special relationship here that creates an exception to this general rule.
  MCL 803.306a, which is part of the youth rehabilitation services act, MCL 803.301 et
  seq., and which requires a facility to immediately notify a police agency of a public
  ward’s escape and requires the notified police agency to enter that information on the law
  enforcement information network without undue delay, does not create an actionable duty
  in favor of the general public. The principal purpose of the act is to provide for public
  wards. Further, as the circuit court concluded, under the facts of this case there is no
  proximate cause, and only speculation, that links the delay in reporting the escape of the
  public ward and the ward’s intentional killing of the decedent 11 days later.
                                                                                                               2


      CAVANAGH, J. (dissenting).

       I would affirm the Court of Appeals result because, on the facts of this case, the
evidence of Starr Commonwealth's violation of MCL 803.306a was sufficient to create a
rebuttable presumption of negligence under Klanseck v Anderson Sales & Service, Inc,
426 Mich 78; 393 NW2d 356 (1986). The issue of proximate cause should be submitted
to a jury. See id. at 90 and McMillan v State Hwy Comm, 426 Mich 46, 63 n 8; 393
NW2d 332 (1986).

      KELLY, C.J., and HATHAWAY, J., join the statement of CAVANAGH, J.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         May 7, 2010                         _________________________________________
       0504                                                                  Clerk